BlackRock Balanced Capital Fund, Inc. BlackRock Basic Value Fund, Inc. BlackRock Bond Fund, Inc. BlackRock Total Return Fund BlackRock California Municipal Series Trust BlackRock California Municipal Opportunities Fund BlackRock Capital Appreciation Fund, Inc. BlackRock CoRI Funds BlackRock CoRI 2015 Fund BlackRock CoRI 2017 Fund BlackRock CoRI 2019 Fund BlackRock CoRI 2021 Fund BlackRock CoRI 2023 Fund BlackRock Emerging Markets Fund, Inc. BlackRock Equity Dividend Fund BlackRock EuroFund BlackRock Focus Growth Fund, Inc. BlackRock Funds SM BlackRock All-Cap Energy & Resources Portfolio BlackRock Alternative Capital Strategies Fund BlackRock Commodity Strategies Fund BlackRock Disciplined Small Cap Core Fund BlackRock Emerging Market Allocation Portfolio BlackRock Emerging Markets Dividend Fund BlackRock Emerging Markets Long/Short Equity Fund BlackRock Energy & Resources Portfolio BlackRock Flexible Equity Fund BlackRock Global Long/Short Credit Fund BlackRock Global Long/Short Equity Fund BlackRock Global Opportunities Portfolio BlackRock Health Sciences Opportunities Portfolio BlackRock International Opportunities Portfolio BlackRock Macro Themes Fund BlackRock Managed Volatility Portfolio BlackRock Mid-Cap Growth Equity Portfolio BlackRock Midcap Index Fund BlackRock Money Market Portfolio BlackRock MSCI Asia ex Japan Index Fund BlackRock MSCI World Income Fund BlackRock Multi-Asset Real Return Fund BlackRock Multi-Manager Alternative Strategies Fund BlackRock Municipal Money Market Portfolio BlackRock New Jersey Municipal Money Market Portfolio BlackRock North Carolina Municipal Money Market Portfolio BlackRock Ohio Municipal Money Market Portfolio BlackRock Pennsylvania Municipal Money Market Portfolio BlackRock Real Estate Securities Fund BlackRock Science & Technology Opportunities Portfolio BlackRock Short Obligations Fund BlackRock Small Cap Growth Equity Portfolio BlackRock Strategic Risk Allocation Fund BlackRock U.S. Opportunities Portfolio BlackRock U.S. Treasury Money Market Portfolio BlackRock Ultra-Short Obligations Fund BlackRock Virginia Municipal Money Market Portfolio BlackRock Funds II BlackRock 20/80 Target Allocation Fund BlackRock 40/60 Target Allocation Fund BlackRock 60/40 Target Allocation Fund BlackRock 80/20 Target Allocation Fund BlackRock Core Bond Portfolio BlackRock Dynamic High Income Portfolio BlackRock Emerging Markets Flexible Dynamic Bond Portfolio BlackRock Floating Rate Income Portfolio BlackRock Global Dividend Portfolio BlackRock GNMA Portfolio BlackRock High Yield Bond Portfolio BlackRock Inflation Protected Bond Portfolio BlackRock Investment Grade Bond Portfolio BlackRock Low Duration Bond Portfolio BlackRock Multi-Asset Income Portfolio BlackRock Secured Credit Portfolio BlackRock Strategic Income Opportunities Portfolio BlackRock U.S. Government Bond Portfolio BlackRock Funds III BlackRock CoreAlpha Bond Fund BlackRock Large Cap Index Fund BlackRock S&P 500 Index Fund BlackRock Total International ex U.S. Index Fund BlackRock U.S. Total Bond Index Fund BlackRock Global Allocation Fund, Inc. BlackRock Global SmallCap Fund, Inc. BlackRock Index Funds, Inc. BlackRock International Index Fund BlackRock Small Cap Index Fund BlackRock Large Cap Series Funds, Inc. BlackRock Event Driven Equity Fund BlackRock Large Cap Core Fund BlackRock Large Cap Growth Fund BlackRock Large Cap Value Fund BlackRock Latin America Fund, Inc. BlackRock Long-Horizon Equity Fund BlackRock Mid Cap Value Opportunities Series, Inc. BlackRock Mid Cap Value Opportunities Fund BlackRock Multi-State Municipal Series Trust BlackRock New Jersey Municipal Bond Fund BlackRock New York Municipal Opportunities Fund BlackRock Pennsylvania Municipal Bond Fund BlackRock Municipal Bond Fund, Inc. BlackRock High Yield Municipal Fund BlackRock National Municipal Fund BlackRock Short-Term Municipal Fund BlackRock Municipal Series Trust BlackRock Strategic Municipal Opportunities Fund BlackRock Natural Resources Trust BlackRock Pacific Fund, Inc. BlackRock Series, Inc. BlackRock International Fund BlackRock Small Cap Growth Fund II BlackRock Value Opportunities Fund, Inc. BlackRock World Income Fund, Inc. FDP Series, Inc. Franklin Templeton Total Return FDP Fund Invesco Value FDP Fund Marsico Growth FDP Fund MFS Research International FDP Fund Managed Account Series BlackRock U.S. Mortgage Portfolio (each, a “Fund” and collectively, the “Funds”) Supplement dated July 1, 2015 to the Summary Prospectus of each Fund Effective on September 1, 2015, each Fund’s Summary Prospectus is amended as follows: In the section entitled “Purchase and Sale of Fund Shares” in each Fund’s Summary Prospectus for Institutional Shares, the Institutional Shares column of the table is deleted in its entirety and replaced with the following: Institutional Shares Minimum Initial Investment There is no minimum initial investment for employer-sponsored retirement plans (not including SEP IRAs, SIMPLE IRAs or SARSEPs), state sponsored 529 college savings plans, collective trust funds, investment companies or other pooled investment vehicles, unaffiliated thrifts and unaffiliated banks and trust companies, each of which may purchase shares of the Fund through a Financial Intermediary that has entered into an agreement with the Fund’s distributor to purchase such shares. $2 million for individuals and “Institutional Investors,” which, include but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations and insurance company separate accounts who may purchase shares of the Fund through a Financial Intermediary that has entered into an agreement with the Fund’s distributor to purchase such shares. $1,000 for investors of Financial Intermediaries that: i) charge such investors a fee for advisory, investment consulting, or similar services or ii) have entered into an agreement with the Fund’s distributor to offer Institutional Shares through a no-load program or investment platform. Minimum Additional Investment No subsequent minimum. Shareholders should retain this Supplement for future reference.
